         Case 1:20-cv-01084-ABJ Document 10 Filed 04/29/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

PAYDAY LOAN, LLC                                 )
d/b/a PAYDAY MONEY CENTERS                       )
                                                 )
                                    Plaintiff,   )
                                                 ) CIVIL ACTION NO. 1:20-cv-1084-ABJ
               v.                                )
                                                 )
UNITED STATES SMALL BUSINESS                     )
ADMINISTRATION, JOVITA CARRANZA, )
in her Official Capacity as Administrator of the )
U.S. Small Business Administration, and the      )
UNITED STATES OF AMERICA,                        )
                                                 )
                                    Defendants. )

               DECLARATION OF JOHN BLAKE-ZUNIGA IN
           SUPPORT OF PLAINTIFF’S MOTION FOR ENTRY OF A
     TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       Plaintiff Payday Loan, LLC d/b/a Payday Money Centers respectfully submits the attached

Declaration of John Blake-Zuniga to update the Court with regard to the facts surrounding its

Motion for Entry of a Temporary Restraining Order and Preliminary Injunction, which the Court

consolidated with the merits pursuant to Fed. R. Civ. P. 65(a)(2) during the scheduling hearing

held yesterday, April 28, 2020.

       Respectfully submitted this 29th day of April, 2020.
Case 1:20-cv-01084-ABJ Document 10 Filed 04/29/20 Page 2 of 3



                       Respectfully submitted,

                       /s/ Christopher A. Hatfield
                       Christopher A. Hatfield (Bar No. 1024182)
                       Constantinos G. Panagopoulos (Bar No. 430932)
                       Daniel J. Tobin (Bar No. 434058)
                       BALLARD SPAHR LLP
                       1909 K Street, NW, 12th Floor
                       Washington, DC 20006
                       Telephone: 202.661.2200
                       Facsimile: 202.661.2299
                       hatfieldc@ballardspahr.com
                       cgp@ballardspahr.com
                       tobindj@ballardspahr.com

                       Jeremy T Rosenblum
                       (motion for admission pro hac vice pending)
                       BALLARD SPAHR LLP
                       1735 Market Street, 51st Floor
                       Philadelphia, PA 19103
                       Telephone: 215.665.8500
                       Facsimile: 215.864.8999
                       rosenblumjt@ballardspahr.com

                       Sarah T. Reise
                       (motion for admission pro hac vice pending)
                       BALLARD SPAHR LLP
                       999 Peachtree Street, Suite 1000
                       Atlanta, GA 30309-3915
                       Telephone: 678.420.9300
                       Facsimile: 678.420.9301
                       reises@ballardspahr.com

                       Attorneys for Plaintiff




                                2
          Case 1:20-cv-01084-ABJ Document 10 Filed 04/29/20 Page 3 of 3


                                    CERTIFICATE OF SERVICE

       I, Christopher A. Hatfield, hereby certify that on April 29, 2020, I electronically filed the

foregoing via the CM/ECF system, which will send electronic notification of such filing to all

counsel of record in this matter.


                                             /s/ Christopher A. Hatfield
                                             Christopher A. Hatfield
